DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03-21-2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shtein (Journal of Applied Physics Vol 89, No 2, (2001) 1470-1476) as evidenced by or in view of Burrows (Journal of Crystal Growth 156 (1995) 91-98), further in view of Forrest (US 8440021), as evidenced by Forrest II (US 20090165859).
MPEP 2114 states:  “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). Carrier gas being injected along the chamber wall to have a particular effect, only indicate that the system must be capable of being so used.  Similarly minimizing exposure of the first organic vapor to the second organic vapor must only be possible with the system.  In both cases, as discussed above, Shtein is interpreted to be capable of these functions.
As shown in figure 2, Shtein teaches an organic vapor phase deposition system that comprises a main reactor wall ( “pyrex cylinder”), plural (two are shown, so a first and a second source barrel) source barrels that can introduce different (so at least two) organic vapors (at different temperatures by positioning the second source barrel further in from the first end of the main reactor, which would also could minimize the exposure of the first organic vapor to a higher temperature of the second organic vapor by reducing the length of time they are in contact by injecting the second vapor closer to the substrate holder that it would otherwise be 
As further evidenced by Burroughs, which is cited in the introduction of Shtein, they are also directed towards an organic vapor phase deposition system and as shown in figure 2, using a multizone furnace, depositing films of salts (abstract), and it teaches that carrier gas is used to purge excess materials from the chamber (abstract) and that in its process, the main reactor temperature around the substrate is cooler than their other zone and was optimally between 162 and 166oC while one precursor in a different zone was vaporized at a temperature above this temperature and the other at a temperature below it (page 95).  As a result, it is additionally shown that purge gas is a gas for carrying away undesired material (so it is also a carrier gas) from the chamber and it is not only is the chamber capable of having temperature differences as claimed by applicant, in the multizone reactor of Shtein, but it was also known to be desirable for certain materials to do so, so it would not be an unusual operation for the apparatus.
Alternately, if for some reason the 3 zone furnace of Shtein means something other than its conventional meaning of three independently controlled zones, it would have also been obvious to a person of ordinary skill in the art at the time of invention to have them capable of being independently controllable as described in the claims since such a control was taught to be desired for certain precursors and reactions.

Shtein heats its source barrels, but does not specifically teach using heating coils around the source barrels to provide heat to them.  However, Forrest is also directed towards an apparatus for organic vapor deposition (abstract) and, as shown in figure 15A, it teaches providing heating coils around an inner wall of the source barrels and with the density of the windings around the barrel controlled in order to heat and produce a desired temperature gradient in the source barrel (col 12, lines 22-32).  Further, when discussing appropriate placements of wall heaters, Forrest teaches it is a known alternative to place heaters either in the walls or on outer surfaces of the walls (col 12, lines 6-10).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to provide the claimed heating coils surrounding a portion of the source barrels (surrounding the inner wall, as shown in figure 15A), as taught by Forrest, in order to heat the source barrels, since they were taught to be useful devices for that purpose and would further allow a desired temperature gradient to be produced in the barrel (Claims 1 and 10).
Alternatively, it would have also been obvious to a person of ordinary skill in the art at the time of invention to provide the claimed heating coils on the outer surfaces of the barrel walls (instead of inside the walls) and surrounding a portion of the source barrels, since placing heaters on the outer surfaces of walls was taught by Forrest to be a known alternative placement for such heaters and doing so would produce no more than predictable results (alternate Claims 1 and 10).
	Claim 2: Shtein teaches that the source barrels can be independently controlled at least by their own mass flow controllers and independent positions to their own temperatures (page 1473).  See MPEP 2114:  “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. 
	Claims 5-7 and 13: MPEP 2114 states:  “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969), thus requiring that the purge gas line introduce nitrogen or argon gas or requiring particular temperatures or flow rates does not lend patentability to the claims.
Claims 8 and 9:  Shtein does not teach if its system is vertically or horizontally oriented or whether the vapor can be introduced above the substrate.  However, Forrest II, cites Shtein, and teaches that Shtein is a vertically oriented chamber [0081], but it does not teach if the vapor is introduced above the substrate.  However, Forrest is also directed towards an apparatus or organic vapor deposition (abstract) and it also teaches positioning the system vertically, but specifically such that the organic vapor is introduced above the substrate to produce a uniform film on the substrate (col 1, line 55 through col 2, line 8).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to vertically orient the system of Shtein such that the vapors (and purge/carrier gas) can be introduced above the substrate, since it is a known orientation for such organic vapor deposition systems and was taught to be effective at depositing uniform films and doing so would produce no more than predictable results (claims 8 and 9).
Claim 11:  Shtein does not specify the shape of the source barrel outlets, so it does not specifically teach that they are ring shaped.  However, Forrest teaches such source barrels shaped as found in figures 11 and 12, where a disk shaped outlet 116 has a disk shaped stopper 112 inserted into it to form a ring shaped outlet for the organic vapor source (col 10, lines 10-17).  It teaches that by using such a structure, the flow of gas though the (ring shaped) outlet can restricted and controlled to a desired degree of flow and even stopped to provide rapid switching of source materials (col 11, lines 25-42).
(claim 11).
	Claim 12: in figure 2, Shtein teaches a plate on the left side of the chamber which terminates the chamber barrel to seal it (next to the purge inlet), which is on the opposite side of the second source barrel outlet than the substrate stage and is present between the first and second barrels, as they pass through it.  Shtein further teaches that the reactor is made of glass (Experiment §, page 1472), so it is readily apparent for the reactor plate to be made from (insulating) glass, because that is the material the reactor is taught to be made from.
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shtein (Journal of Applied Physics Vol 89, No 2, (2001) 1470-1476) as evidenced by or in view of Burrows (Journal of Crystal Growth 156 (1995) 91-98), in view of Forrest (US 8440021), as evidenced by Forrest II (US 20090165859), further in view of You (US 20140148014).
Claim 4: as shown in figure 2, Shtein teaches a carrier gas (“purge gas”) injector, that is placed near the back of the reactor near where the reactive gas sources  is/are inserted through the back plate of its cylindrically shaped reactor.  However, it does not specifically teach the geometry of the purge/carrier gas injector.
You is also directed towards substrate processing systems (abstract), specifically as shown in figure 1, with similar gas injection geometries: where the reactor has a cylindrical internal structure [0035] and reactive gas source are inserted through the back plate of the cylindrically shaped reactor to direct the gas towards the substrate on the other end of the cylinder [0036-0037].  It further teaches including a purge gas inlet near the back plate, but further teaches making the purge gas inlet a gas distribution ring, where the gas is injected into the chamber in a ring shape along the outer perimeter of the cylindrical chamber (thus 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use a concentric ring shaped purge/carrier gas injection line in the system of Shtein, because it was a geometry known to the art for such purge lines and was taught to be effective in purging the reaction gases from chambers of similar geometry and doing so would produce no more than predictable results (claim 4).
Claims 1, 2, 5-13 is/are alternately rejected under 35 U.S.C. 103 as being unpatentable over Shtein (Journal of Applied Physics Vol 89, No 2, (2001) 1470-1476) as evidenced by or in view of Burrows (Journal of Crystal Growth 156 (1995) 91-98), further in view of Forrest (US 8440021), in view of Forrest II (US 20090165859).
These claims are rejected for the same reason they were previously under Shtein alone, but if for any reason the purging inlet of Shtein is not sufficient to indicate a carrier gas inlet, Forrest II, cites Shtein as the chamber it uses for OVPD [0081], but further teaches that OVPD systems can be schematically shown in figure 3, where it teaches that carrier gases are separately supplied to not only each of the source barrels but to the overall reactor as well.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to include something that can be considered a carrier gas injector, such as the purge gas injector of Shtein in order to be able to supply carrier/purging gas to the overall reactor, as is taught to be the normal way these sources are operated.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shtein (Journal of Applied Physics Vol 89, No 2, (2001) 1470-1476) as evidenced by or in view of Burrows (Journal of Crystal Growth 156 (1995) 91-98), further in view of Forrest (US 8440021), in view of Forrest II (US 20090165859), further in view of You (US 20140148014).
These claims are rejected for the same reason it was previously, but incorporating the teaching of Forrest II.
Response to Arguments
Applicant's arguments filed 03-21-2022 have been fully considered but they are not persuasive with any new grounds of rejection necessitated by amendment.
In response to applicant showing where claim 12 is supported in the disclosure the 112 1st rejection of that claim has been withdrawn.
The new limitations have been considered above, with two different ways discussed that the Forrest reference renders the coils surrounding a portion of the source barrels obvious.  First, by being inside the wall of the barrel, as shown in the figure 15A, there is an inner wall portion of the barrel that the coils are surrounding.  Second, Forrest teaches it is a known alternative placement for heaters to be in the walls or on their outer surfaces, so it would also be obvious to place the coils on the outer surfaces of the barrel walls as a known alternative placement which would produce no more than predictable results.
Conclusion
No current claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/Primary Examiner, Art Unit 1712